PER CURIAM ORDER.
The Court having considered and granted the petition for a writ of certiorari in the above captioned case, it is this 11th day of January, 2006,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to that Court for reconsideration in light of Stanley v. State, 390 Md. 175, 887 A.2d 1078 (2005). Costs in this Court and in the Court of Special Appeals to be paid by the Mayor and City Council of Baltimore City.